Chalmers, J.,
delivered the opinion of the court.
The lands involved in this controversy were sold to the State on the 12th of March, 1876, for the unpaid taxes of 1875, and the list evidencing this fact was filed by the tax-collector with the chancery clerk of the county. It was held by the chancellor that it should have been filed with the ■circuit clerk, and that by reason of the filing in an improper place, the State failed to acquire title.
By the act of December 22, 1874 (Acts 1875, p. 49), the circuit clerk’s office was made the proper receptacle of the list of lands sold to the State for unpaid taxes, but this, it is insisted by appellant, was changed by sect. 20, of the “Abatement Act ” of 1875. Acts 1875, pp. 11-20.
If any proposition can be confidently asserted with reference to that celebrated piece of legislation, it seems clear that by its twentieth section the chancery clerk’s office was made the place of deposit for the list of lands sold to the State ; but this, it is *541urged by the appellee, was not a general provision, universal in its operations, but rather special in its character, and applicable only to the particular class of lands specified in the first section of the act, for the abatement of the taxes on which the act was passed, to wit, those lands to which the State held title by reason of the non-payment of taxes due prior to the year 1874. With that diffidence which an attempt to construe the Abatement Act must ever inspire in the breast of the boldest judge we reject this view. While the greater part of it does relate exclusively to the class of lands referred to in the first section, there are many of its clauses which are general in their character and this is particularly true, as intimated by us in Caruthers v. McLaran, 56 Miss. 371, of its later sections, and seems plainly so of sect. 20. Our opinion is that the effect of that section was to restore the chancery clerk’s office to its original position under the Code of 1871. as the proper place of deposit for the lists of all lands sold to the State for taxes, and such was the practical construction placed upon it at the time by the auditor of public accounts and the clerks and sheriffs throughout the State.
Decree reversed and cause remanded for decree in accordance with this opinion.